       Case 9:20-cv-81205-RAR Document 242 Entered on FLSD Docket 09/08/2020 Page 1 of 2
  -    -
        ori
          ginalMessage- -
  From:yilancio@ aol.com
  To:ruiz@flsd.uscourts.gov<ruiz@fl
                                  sd.uscourtsgov>'
                                               .
                                                 ,dean@abetterfinancialplan.com <dean@abeoeënancialplan
  j
  ason @a
  Sent:Thubeoe ën ancialpl
                         an.
                           co m <j
                                 ason@abeqeïnancialpl ancom >   .                                      com>,
                                                                                                           '       .


              ,   Aug20,20208:42pm
  Subject:ABFP SEC compl
                       aintCase No,20<v-81205-RAR
  YourHonor,

  Below isan emailthatIsentan hourago, to the Receiverofthe PAR Funding/ABFp Investmentcom panies
  sincerel
         y appreciate you read my emaili                                                                   .   Iwould
                                       n its entirety.
 Thankyou.
 A                                                                                                FILED BY-                 C.
                                                                                                                            .
      ra Yil
           ancioglu
 Wilmington,DE                                                                                        SEF 28 2022
 +++++++++++++++++++++++++++++++++++++++++++++++++++++++++
                                                                              +++++++++++++++ +++++@ EG8E
                                                                                                        KLUS
                                                                                                          AE
                                                                                                          >..
                                                                                                            DNI
                                                                                                              o
                                                                                                              SB
                                                                                                               IkCEm
                                                                                                  S.D.OFFM .-FT.M OD
 20 August2020                                                                                                          .




 Mr.Stumphauzer,
 My name isAra Yil
                 ancioglu. Ihave severalinvestments with ABFP. Ihave been a clientofABFP forover3 years
 beenso pleased wi
                 th my investmentswith ABFP                                                            . Ihave
                                                ,   Ihave referred friendsand fam ily to them .
 The purpose ofmyemaili  s to comm unicate myshock, disappointment,frustration
 investigat                                                                   , and fi
                                                                                     nancialPAIN you and your
          orsare causing me.
 Ofthe severalinvestments Ihold wi th ABFP, one investmentthatIneeded absolute stability and cedain and continued
 m onthlyi
 PARALLEU'ncome/  i
                  nter
                     estpaym  ents was my ''INCOM E FUND 6''. Itwas recentlyforced to change to ''INCOME FUND 6
             , by NO FAULT ofABFP, norMr.Vagnozzi     ,norhis staff. W e know this wasthe resultofthe Chinese virus
 aka COVI
 Pandemi   D-19 pandem i
                       c . That i
                                nvest ment was forced to restructure i
                                                                     ts terms because ofthe Chinese
      t c. However,ABFP and M r. Vagnozziwas,lbelieve, astransparentas possiblewith his clients and also was in
 consantcommunication with us during the transition to the ''Income 6 ParallelFund.''Thespeedand transparency
 and thoroughness thatM r. Vagnozzipersonallycomm unicated to aIlthe investorsduring thattransitio
 commended!                                                                                        n is to be

 Ihave trusted ABFP and Mr. Vagnozziwith approxim ately$750 000,and can'
                                                                       tstressenough, IHAVE NEVER BEEN
 DISAPPOINTED with th                                      ,
                      e return on my investments! Fudhermore, Inevereven FELT deceived norlied to normislead
                                                                                                            .


 Asyourorgani
            zation is delaying monthly payouts from various investmentinstruments th
 INVESTIGATION IS SEVERELY IM PACT                                                  atABFP provides,YO UR
                                        ING MY W ELL-BEING!
ln closing,know thatyourinvestigation IS HURTING the VAST MAJORIR ofthe i
                                                                                nvestorswith ABFP.
lformally requestyou accelerate this investigati
                                               ve processso as to preventi
the staffofABFP                                                           rreparabl
                                                                                  e financialharm . Ipray forthe aIl
                 , Mr.Vagnozzi,and thata very fastresolution is broughtfodh from this debacle your5rm has now
created foraIlofABFP'S i
                        nvestors.
lfyou need fudherassistance, lcan becontactedvi
                                              a mobileat(302)584-7551andemailatvilancioa aol           com .
                                                                                                       .


A reply to this emailwould be appreciated.
Respectfull
          y,


AraYilancioglu
W ilm ington,DE
X
'
                                            .. -                                                                                .
                                                                                                                             .d....               .                        :7
                                                                                         >                                                                                  L
                                                                                                                            i       G
             Case 9:20-cv-81205-RAR Document 242 Entered on FLSD Docket 09/08/2020 Page 2 of 2                                                                 a
                                                                                                                                                               - l .:
                                                                                                                                                                                '
                                                                                                                                                       i

                                                                                                                                    œy        ep                           t

                                                                                                                                                                           '(
                                                                                                                                                                            .
                                                                                                                                                                            y
                                                                                                                                          r.2!=
                                                                                                                                          .
                                                                                                                                          1éq .
                                                                                                                                          > y)>
                                                                                                                                                                               j
                                                                                                                                           (
                                                                                                                                           zDz m  dW
                                                                                                                                                   >                       l
                                                                                                                                          J'' +1$*e1
                                                                                                                                            '''''i 1
                                                                                                                                                   :11:
                                                                                                                                                      '
                                                                                                                                                      '-
                                                                                                                                                       -                   '''
                                                                                                                                                                             '
                                                                                                                                          ,'-
                                                                                                                                            '---
                                                                                                                                               9':
                                                                                                                                          = u.- >
                                                                                                                                                M
                                                                                                                                                  !
                                                                                                                                                  :
                                                                                                                                                  ;
                                                                                                                                                  7
                                                                                                                                                  1
                                                                                                                                                  ë
                                                                                                                                                  E
                                                                                                                                                 '.i
                                                                                                                                                   !
                                                                                                                                                   '                       ).
                                                                                                                                                                               .


                                                                                                                                          =
                                                                                                                                          ue
                                                                                                                                            # a.                           ..
                                                                                                                                          .w) Q
                                                                                                                                           c
                                                                                                                                           w Wx                                '




                                                                                                                                          ;
                                                                                                                                          r
                                                                                                                                          .       >
                                                                                                                                                  '                        .




                                                                           W                                        ..                                                     ''.
                                                                  .        C'                <                      ,.

                                                                           >                 <           D         '*
                                                                                                                    ?..
                                                                                                                      4
                                                                                                                                                                           '
                                                                                                                                                                           .
                                                                                                                                                                           ,
                                                                                                                                                                           C
                                                                            .-----
                                                                                 1                                      zr..                                               .'
                                                                                1,1                                     ..                                                 t,
                                                                                                                                                                            ).
                                                                  =                                      V                                                                 '
                                                                                             %
                                                                  e                                      r                                                             :
                                                                                                                                                                           '
                                                                                                                                                                       .,.
                                                                                Q                        e
                                                                  <
                                                                      W         Z            X
                                                                                             %
                                                                                             ..
                                                                                                         %                                        fo
                                                                                                                                                      -                    l
                                                                                                                                                                           )
                                                                                                                                                                           '
                                                                                                                                                                           l
                                                       3'
                                                        L-'-
                                                         -1
                                                        .'--
                                                       tf     1
                                                                                4
                                                                                :7
                                                                                1-'
                                                                                  .
                                                                                  7
                                                                                  1
                                                                                  ) i
                                                                                    l!
                                                                                     z
                                                                                     :
                                                                                     t
                                                                                     j
                                                                                     lk
                                                                                      s                   4
                                                                                                          ::
                                                                                                          1,
                                                                                                           j
                                                                                                           ,                    -
                                                                                                                                ,
                                                                                                                                r
                                                                                                                                d
                                                                                                                                '
                                                                                                                                f
                                                                                                                                 ,
                                                                                                                                 j
                                                                                                                                 '
                                                                                                                                 ,
                                                                                                                                 j
                                                                                                                                 ;
                                                                                                                                 -
                                                                                                                                  '
                                                                                                                                  !
                                                                                                                                  l .
                                                                                                                                  -
                                                                                                                                    %,.
                                                                                                                                      -
                                                                                                                                      1:1:2
                                                                                                                                          7                                .
                                                                                                                                                                           '
                                                                                                                                                                           ?
                                                       *g..*k*.            .w                '''
                                                                                               d
                                                                                               !
                                                                                               11
                                                                                                .
                                                                                             ,-...                              .
                                                                                                                                :r
                                                                                                                                 !
                                                                                                                                 k,
                                                                                                                                  p
                                                                                                                                  I jr'.k!
                                                                                                                                         --                                ..
                                                                                                                                                                           '.
                                                          .                                                                                           .
                                                       1
                                                       ...y
                                                       1
                                                       ...
                                                                            6N                                                  wt
                                                                                                                                f.
                                                                                                                                 ) :y1 x,                                  :
                                                                                                                                                                           ,.

                                                                                                                                                                           .
                                                       ..
                                                        -.
                                                        .$                                                                      ?
                                                                                                                                ,
                                                                                                                                '1
                                                                                                                                 r
                                                                                                                                 '1 -                                  J
                                                                                                                                                                       .
                                                                                                                                5.                <
                                                                                                                                                  @z                   .
                                                                                                                                                                       f
                                                                            W                                            .
                                                                                                                                X'
                                                                                                                                 3
                                                                                                                                 b,,, 3'. M
                                                                                                                                    36,
                                                                                                                                    .--   j,
                                                                                                                                           j'')
                                                                                                                                              '-
                                                                                                                                                5
                                                                                                                                               'y
                                                                                                                                                j
                                                                                                                                                '
                                                                                                                                                -l                     :
                                                                                                                                                                       ;
                                                                                                                                ,,,
                                                                                                                                  .                                    .
                                                                                                                                                                       -


                                                                      G
                                                                                                         =-                     pW.' d    >wh >                        )
                                                                                                                                                                       '
                                                                                                                                                                       è
         .
         h                                                             o %                                                      /                 g                    ,
                                                                      N                                                         e
                                                                                                                                #.                m                    f;
                                                                                     %                                        >*                  Pr*                  s
                                                                                                                                                  iJ                   )
                                                                                                                                                                       1
                                                                                 to                                           ..j k
                                                                                                                                  l
                                                                                                                                  z
                                                                                                                                  :
                                                                                                                                  uz
                                                                                                                              ,p.rp                                    ,'
                                                                                 kD.                                                                                   )
                                                                                                                                                                       .
                                                                                                                   t:                # &. t. sy                        ls
                                                                                                                                              .
                                                                                                                                                      j !.
                                                                                                                                                         j ,
                                                                                                                                                         ,
                                                                                                                                                       . .   ts
                                                                                                                                                      j
                                                                                                                                                      1@
                                                                                                                                                       2.rj
                                                                                                                                                       . .: :j
                                                                                                                                                             ;
                                                                                                                                                             .
                                                                                                                                                       ' 2             ?
     .                                                                                                                                     .           '                   )


                                                                                                                   ''           .         '                        dr- èy;
                                                                                                                                                                       't'
                                                                                                                    .
                                                                                                                   .. .                       '                    'd
                                                                                                                                                                    lkt
                                                                                                                   1.                                  o
                                                                                                                                                       l               ,
                                                                                                                                                                    . ..

                                                                                                                                                                           .
                                                                                                                    j.
                                                                                                                    .
                                                                                                                    .
                                                                                                                                '
                                                                                                                                                          l
                                                                                                                                                          I:
                                                                                                                                                          .                :
                                                                                                                        .           )                      '               (
                                                                                                                                                                           '
                                                                                                                                                                           .
                                                                                                                                                                       aj

                                                                                                               ,                                                           .r
                                                                                                                                                                            q

!                                                  4
                                                                                                                ... .
                                                                                                               'TIM<H SSY-ID-.ISYI/VS.n                                x
                                                                                                                                                                       '

    FQ       >'                                                       ''             .               -
